Citation Nr: 0736974	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-36 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical stenosis, 
with pain in multiple joints, claimed as arthritis, including 
as a result of exposure to Agent Orange.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a back 
injury, with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to June 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from April 2003 and June 
2003 rating decisions of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, received in October 2004, the 
veteran contended that he had peripheral neuropathy as a 
result of Agent Orange exposure.  Service connection for 
peripheral neuropathy was denied in a May 2002 unappealed 
rating decision.  In an April 2005 rating decision, the RO 
found that new and material evidence had not been received to 
reopen the claim for service connection for peripheral 
neuropathy.  The record does not contain a notice of 
disagreement (NOD) with the April 2005 rating decision; thus 
it is not on appeal and the Board will not consider a claim 
of service connection for peripheral neuropathy herein.


FINDINGS OF FACT

1.  Arthritis was not manifested in service or within one 
year thereafter; a cervical spine disability was not shown in 
service and is not shown to be related to the veteran's 
service, including exposure to Agent Orange therein.

2.  An unappealed May 2002 rating decision denied service 
connection for a back injury based essentially on findings 
that no back injury was noted in service and that there was 
no evidence of a back disability in service or that a back 
disability might be related to service.

3.  Evidence received since the May 2002 rating decision does 
not tend to suggest that the veteran's low back disability 
might be related to his service or to a service connected 
disability; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
a low back disability; and does not raise a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  Service connection for cervical stenosis, with pain in 
multiple joints, claimed as arthritis, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Evidence received since the May 2002 rating decision is 
not new and material, and the claim of service connection for 
residuals of a back injury with degenerative disc disease may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA would 
make reasonable efforts to help the veteran obtain evidence 
necessary to support his claims, including medical records, 
employment records or records from other federal agencies but 
that it was ultimately his responsibility to ensure that 
records were received by VA.  While this letter did not 
advise the veteran verbatim to submit everything he had 
pertinent to his claims, it explained the type of evidence 
necessary to substantiate the claims and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claims.  
The September 2003 statement of the case (SOC) and an October 
2004 supplemental SOC provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  Although the veteran was not 
provided notice regarding disability ratings or effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) such notice would only be relevant if the 
benefits sought were being granted.

Regarding the claim to reopen, the March 2003 letter advised 
the veteran that since the claim of service connection for a 
back injury was previously denied, it was necessary to submit 
new and material evidence.  It provided the veteran with the 
applicable definition of new and material evidence and 
explained what the new and material evidence needed to show.  
It essentially pointed out that nexus evidence was needed to 
substantiate the underlying claim of service connection.  The 
Board finds that this notice was in substantial compliance 
with the requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006).

While complete VCAA notice was not given prior to the ratings 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given.  The claims were readjudicated 
by a July 2005 SSOC.  The veteran is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), along with 
available postservice medical evidence.  The Board has also 
considered whether a VA medical examination is necessary for 
proper adjudication of the veteran's claim of service 
connection for cervical disability, to include arthritis.  
[Notably, VA is not required to provide or consider providing 
a VA examination in relation to the veteran's claim to 
reopen.  See 38 C.F.R. § 3.159(c)(4).]  An examination or 
opinion is necessary if the record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  In the instant case the evidence does not 
establish that the veteran was treated for a cervical 
disability or arthritis during service (or for arthritis in 
the first postservice year.  Consequently, an examination is 
not necessary.  The veteran has not identified any additional 
evidence pertinent to these claims.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

The veteran's SMRs do not show any complaints or findings 
related to a neck or joint disability.  On service separation 
examination his neck, spine, and other musculoskeletal system 
were normal on clinical evaluation.  

In January 1995, the veteran complained of numbness of the 
left arm and fingers, upper left shoulder pain, and pain in 
the elbow for many years.  The assessment was possible 
anginal attacks, and left elbow bursitis.  Magnetic resonance 
imaging (MRI) of the cervical spine in September 1996 found 
moderate spinal canal stenosis at C5/6, C6/7, and C7/T1; and 
degenerative disc disease with mild indentation of the 
anterior cord at C6/7.  An MRI of the cervical spine in May 
2003 found evidence of degenerative joint disease.

A rating decision in May 2002 denied service connection for a 
low back disability based essentially on findings that there 
was no evidence of back injury during service and no 
competent evidence of a nexus between his current back 
complaints and his period of service.  The veteran did not 
file a NOD with that decision, and it became final.

The evidence of record at the time of the May 2002 rating 
decision included the veteran's SMRs, which noted a complaint 
of pain in the right side in October 1967, but did not show 
any back treatment or complaints.  The service separation 
examination noted normal spine and other musculoskeletal 
examinations, and on the report of medical history completed 
by the veteran in April 1968, he checked "no" to the 
question of whether he had back trouble of any kind.  A 
January 1995 treatment record showed complaints of back pain 
for six months with a diagnosis of low back strain.

The current claim to reopen was received in January 2003.  
Relevant evidence received since the May 2002 rating decision 
includes an October 2002 treatment record which noted the 
veteran provided a history of "since 1967 of back pain, 
states due to an accident."  X-rays in October 2002 revealed 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine.  A private physician's statement dated 
in July 2004 noted the veteran complained of having low back 
pain since 1967.  An MRI in August 2004 noted multilevel 
degenerative disc disease of the lumbar spine with moderate 
central canal narrowing and marked bilateral foraminal 
narrowing.  A statement from the veteran's father indicated 
that the veteran was in good health prior to service.  "Upon 
his return from service, he experienced severe back problems.  
It was difficult for him to walk.  He injured his back while 
in Vietnam."  A private physician's statement dated in 
September 2004 noted that the veteran reported that he 
injured his back in approximately 1967 while in the Army and 
has had chronic pain and symptoms since that time.  The 
physician indicated that the veteran now had degenerative 
joint disease of the lumbosacral spine as well as 
radiculopathy.



III.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancers; 
respiratory cancers; and certain types of soft-tissue 
sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313.  Veterans who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence of non- exposure.  38 U.S.C.A. §§ 1116; 
38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).
The Federal Circuit has held that if a claimed disorder is 
not included as a presumptive disorder, then direct service 
connection may be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Cervical Stenosis, Joint Pain

There is no evidence that a cervical disability or arthritis 
was manifested in service.  Consequently, service connection 
for cervical stenosis or arthritis on the basis that it 
became manifest in service, and persisted, is not warranted.  
Nor is there any basis for a finding of service connection 
for arthritis as a chronic disease presumptive disability, as 
this was first noted decades after service.  Furthermore, 
there is no competent (medical) evidence that relates the 
veteran's current cervical disability directly to his 
service.  Cervical complaints were first noted in 1995, more 
than 25 years postservice.  Such a long interval between 
service and the initial postservice documentation of the 
disability is, of itself, a factor against a finding that the 
cervical complaints are service-connected.  Without any 
competent evidence of a nexus between the veteran's current 
cervical stenosis and degenerative joint disease and his 
active service, direct service connection for this disability 
is not warranted.  

The veteran proposes a theory of entitlement that his 
cervical stenosis/joint pains resulted from Agent Orange 
exposure in service.  The evidence shows that he served in 
Vietnam.  Significantly, cervical stenosis and arthritis are 
not diseases enumerated in 38 C.F.R. § 3.309(e), nor have 
they been attributed by any competent evidence to a disease 
enumerated in § 3.309(e).  Accordingly, there is no basis for 
application of the presumptive provisions of 38 U.S.C.A. § 
1116.

While the veteran may still establish service connection for 
cervical stenosis/arthritis based on Agent Orange exposure by 
competent affirmative evidence showing such etiology (see 
Combee, supra), he has not presented any such evidence.  His 
own opinion in the matter is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Once again, there is no medical evidence relating the claimed 
disability to service or to any incident therein.  The 
earliest medical evidence of the veteran's cervical 
spine/joint pain pathology is in 1995, more than 25 years 
after he was discharged from service.  As was noted above, 
such a lengthy interval between service and the earliest 
documentation of the disability for which service connection 
is sought is, of itself, a factor for consideration against a 
finding of service connection.  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.

Residuals of a Back Injury

Generally, an unappealed rating decision is final and may not 
be reviewed based on the evidence of record at the time of 
the decision.  See 38 U.S.C.A. § 7105.  However, if new and 
material evidence is received, the claim may be reopened and 
reviewed. 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in January 
2003), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.
In determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for residuals of back injury was 
previously denied on the basis that a back injury or 
disability was not documented in service, and thus the 
veteran's current back complaints, which were first noted in 
1995 as having been present for six months, were not shown to 
be related to his service.  Hence, for additional evidence 
received to pertain to the unestablished fact necessary to 
substantiate the claim and to raise a reasonable possibility 
of substantiating the claim (i.e., be new and material), it 
would have to tend to show that the veteran sustained a back 
injury in service or that the current back disability is 
otherwise related to his service.  None of the evidence 
received since May 2002 tends to show either a back injury in 
service or a nexus between current back disability and 
service.  The private medical records that refer to the 
veteran's history of a back injury during service in 1967 are 
based only on his current reported history and evince no 
familiarity with the objective record or any firsthand 
knowledge of the veteran during the time of his service.  
Similarly, the statement of the veteran's father that the 
veteran had difficulty walking shortly after service and 
injured his back in Vietnam does not reflect any actual 
knowledge of an injury in service.

In short, none of the evidence received since the May 2002 
rating decision is competent evidence that objectively 
demonstrates a back injury in service or relates the 
veteran's current back disability to his service.  Hence, the 
evidence received since the May 2002 rating decision does not 
pertain to the unestablished fact necessary to substantiate 
the claim; does not raise a reasonable possibility of 
substantiating the claim; and is not new and material.  
Accordingly, the additional evidence is not "new and material 
evidence," and the claim of service connection for residuals 
of a back injury, with degenerative disc disease, may not be 
reopened.






ORDER

Service connection for cervical stenosis, with pain in 
multiple joints, claimed as arthritis, including as a result 
of exposure to Agent Orange, is denied.

The appeal to reopen a claim of service connection for 
residuals of a back injury, with degenerative disc disease, 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


